Name: Council Regulation ( EEC ) No 221/92 of 27 January 1992 laying down derogating provisions as regards storage contracts for olive oil in Greece, Spain and Portugal
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  distributive trades;  agricultural structures and production
 Date Published: nan

 1 . 2 . 92 Official Journal of the European Communities No L 24/9 COUNCIL REGULATION (EEC) No 221/92 of 27 January 1992 laying down derogating provisions as regards storage contracts for olive oil in Greece, Spain and Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), and in parti ­ cular Article 36 thereof, Having regard to the proposal from the Commission, Whereas Article 20d (3) of Regulation No 136/66/EEC provides that where prices on the Community market for olive oil are close to the intervention price over a period to be determined, it may be decided to permit the conclu ­ sion of storage contracts ; whereas such contracts may be concluded solely with recognized producer groups or recognized associations thereof within the meaning of Regulation (EEC) No 1360/78 (2) ; Whereas, in the case of Greece, Spain and Portugal, their special structural conditions in recent years have not permitted the setting up of a sufficient number of organi ­ zations necessary for the conclusions of storage contracts within the meaning of Regulation (EEC) No 1360/78 ; whereas, at present, the situation has not changed signifi ­ cantly ; whereas, as a consequence, in those Member States a very small number of producers would be able to conclude storage contracts ; whereas, until such time as the application of the abovementioned Regulation in Greece, Spain and Portugal achieves its full effects and in order not to prejudice the producers in those Member States, a derogation should be laid down for a limited period from Article 20d of Regulation No 136/66/EEC by providing, in addition, for the possibility of storage contracts to be concluded with bodies other than those laid down in Regulation (EEC) No 1360/78 , HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 20d (3) of Regulation No 136/66/EEC, for the 1991 /92 and 1992/93 marketing years, storage contracts for olive oil may also be concluded in Greece, Spain and Portugal by recognized producers' organizations or recognized associations thereof within the meaning of that Regulation, who hold olive oil of Community origin, produced by their own members and who have suitable facilities for its storage. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1992. For the Council The President A. MARQUES DA CUNHA (') OJ No 172, 30. 9 . 1966, p. 3025/66. Regulation as last amended by Regulation (EEC) No 1720/91 (OJ No L 162, 26. 6. 1991 , p. 27). 0 OJ No L 166, 23. 6. 1978, p . 1 ; as last amended by Regula ­ tion (EEC) No 3808/89 (OJ No L 371 , 20. 12. 1989, p. 1 ).